DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 7/11/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1, 4-11 and 14-19 are currently pending.
4.	Claims 1, 4, 14 and 18 are amended.  Claims 5-11, 15-17 and 19 are original.  Claims 2-3 and 12-13 are canceled. 

Response to Arguments
                                          Response: Claim Objections
5.    Examiner Response:
Applicant’s arguments, see page 7, filed 7/11/22, with respect to the claim objections have been fully considered and are persuasive.  The claim objection of claim 1 has been withdrawn. 

                                   Response:  35 U.S.C.  § 102 & 103
6.    Applicants argue:
	“Applicant submits that the cited references individually and collectively fail to render 
the claimed subject matter obvious. Independent claim 1 recites among other things, “using an
iterative process that estimates the optimal physical parameters of the second group by a set of
successive function evaluations of the at least one objective function, wherein a first subset of the 
set of successive function evaluations is based on at least one heuristic that provides estimates 
for the function evaluations, wherein a second subset of the set of successive function 
evaluations is based on exact function evaluations that are obtained by a finite element analysis.”
The Office Action concedes that Ashcroft fails to disclose such features. For this 
deficiency, the Office Action turns to a combination of Sterenthal and Hidalgo. In particular, with respect to the above-italicized terms, Sterenthal is cited to add heuristics, but admitted in the Office Action to be deficient regarding finite element analysis as claimed. Hidalgo is instead cited to allegedly add the finite element analysis to reach the claimed subject matter. However, as explained further below, Sterenthal and Hidalgo are not properly combinable in this manner to remedy the conceded deficiencies of the references.
Sterenthal and Hidalgo are not properly combinable for the noted deficiencies at least because Sterenthal teaches away from the proposed combination. MPEP 2141.02 (VJ) states that “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.” See MPEP 2141.02 (VI), citing W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983).
Sterenthal teaches away from the proposed combination in at least paragraphs 0090 and 0091, which state (with emphasis added):

[0090] In accordance with example implementations, different types of support
structures may be used to reduce the effects of residual stresses in the three-
dimensional object 106. Residual stresses are a major reason for the build failures, geometrical 
distortions and cracks in the three-dimensional object. Different types
of support structures may be used to reduce these effects via heat removal and
anchoring. Real physical simulations of the build process that may be accomplished
by techniques such as finite element analysis (FEA), however, are known to be
extremely computation intensive, and thus take tens of hours. The computing
apparatus 102 of example implementations may use an alternative to the FEA approach, based 
on empirical knowledge to provide sufficient, approximate results
within reasonable time, allowing users to minimize try and error cycle while
preparing three-dimensional objects for manufacture.

[0091] More particularly, the computing apparatus 102 may select a particular
type of support structure to place at the region so identified, and may do so
according to stress and warping analyses of the solid model at the region. The stress
and warping analyses may include a total stress analysis, corner stress analysis
and/or warping analysis. The stress and warping analyses may include one or
more heuristic algorithms applied to the solid model, and exclude finite
element analysis of a corresponding finite element model of the three-
dimensional object. The computing apparatus may then form layer data defining
a plurality of layers of the shell for use in forming the three-dimensional object 106
and the support structure, and create a tool path from the layer data for receipt by
the additive manufacturing system 104. As will be appreciated, the solid model
typically describes the geometry of the three-dimensional object. The
representation of the three-dimensional object described by the solid model is via
the shell.

As may be appreciated from the above excerpts, Sterenthal articulates (i.e., in the first 
sentence of the italicized portion above) that finite element analysis is a known technique that is computation intensive and time consuming. As such, Sterenthal (i.e., in the second sentence of the italicized portion above) teaches the use of “an alternative to the FEA approach.” Namely, Sterenthal uses the transitional phrase “more particularly” to give more detail about this “alternative to the FEA approach” and to articulate that the “alternative” is to use “heuristic algorithms” that “exclude finite element analysis” (as emphasized by the text identified in bold text above).
It is worth noting that a caution raised in MPEP 2141.02(VI) is also not applicable here. Specifically, MPEP 2141.02(VI) (citing In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)) cautions that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives.” However, that caution is also expressly limited to situations in which the prior art’s disclosure “does not criticize, discredit, or otherwise discourage the solution claimed.” Id.
Here, Sterenthal goes beyond merely listing finite element analysis and heuristic analyses as alternatives to one another, but expressly criticizes, discredits, and discourages use of finite element analysis. For example, in the italicized portion in the excerpts above, Sterenthal criticizes finite element analysis as being “extremely computation intensive.” In the next sentence, Sterenthal also discredits finite element analysis by expressing that an “alternative to the FEA approach” is to be used to provide results “within reasonable time,” thereby implicitly discrediting finite element analysis as necessitating an unreasonable amount of time. Sterenthal also discourages use of finite element analysis by expressly instructing that the reader should “exclude finite element analysis” in the same sentence in bold above where Sterenthal advocates use of “heuristic algorithms” instead. With these examples of Sterenthal criticizing, discrediting, and otherwise discouraging use of finite element analysis, it is clear that Sterenthal is not listing finite element analysis as a mere alternative to heuristic algorithms but is instead actively teaching away from finite element analysis when implementing heuristic algorithms.
“It is improper to combine references where the references teach away from their combination.” (See MPEP 2145(X)(D)(2), citing In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 779 (Fed. Cir. 1983).) Thus, since here Sterenthal is clearly teaching away from use of finite element analysis, it is improper to combine Sterenthal with Hidalgo for the proposed combination of adding finite element analysis to heuristic algorithms.
Moreover, the proposed combination also lacks any motivation to add finite element analysis as an added layer over heuristic algorithms. At best, the teachings in the cited references may describe replacing one alternative with the other, but there is no suggestion to add one technique to the other. An example of this may be appreciated with consideration of the order of origination of the Hidalgo and Sterenthal references. Hidalgo’s publication date was in 2004, well before Sterenthal’s earliest priority date in 2016. Thus, Sterenthal’s teaching might reasonably be re-cast as suggesting that evaluations can be done in an old, time-consuming way (i.e., finite element approaches, e.g., Hidalgo’s way), or evaluations may instead be done in a new faster way (i.e., Sterenthal’s heuristic-based approach). However, there is no suggestion or motivation to supplement the new faster way with the old-time consuming way. To the contrary, Sterenthal expressly notes that the new faster way should be done to exc/ude the old time-consuming way (as noted above in the bold excerpts). Thus, a person of skill in the art would not be motivated to build on Sterenthal’s heuristic-based approach by adding finite element analysis from Hidalgo when Sterenthal has already said such finite element analysis is known, old, and worthy of discarding and/or excluding in favor of Sterenthal’s heuristic-based approach.
For at least the above reasons, Applicant submits that independent claim 1 is not rendered
obvious by the cited combination of Ashcroft supplemented with Sterenthal and Hidalgo, nor
when considered with other cited references. Withdrawal of the rejection of independent claim 1
is thus respectfully requested.” (Remarks: pages 8-12)

7.    Examiner Response:
	The examiner respectfully disagrees.  The applicant argues that the combining of the Sterenthal reference and the Hidalgo reference was improper because the Sterenthal reference states that they are applying heuristic algorithms to the solid model of the object and excluding a finite element analysis (FEA) from being applied to the model.  The examiner notes that in paragraph [0090] of the Sterenthal reference, it states that the finite element analysis (FEA) approach can be implemented where it's applied to the solid model of the object, however, the FEA approach is more time consuming, “[0090] In accordance with example implementations, different types of support structures may be used to reduce the effects of residual stresses in the three-dimensional object 106.
Residual stresses are a major reason for the build failures, geometrical distortions and cracks in the three-dimensional object. Different types of support structures may be used to reduce these effects via heat removal and anchoring. Real physical simulations of the build process that may be accomplished by techniques such as finite element analysis (FEA), however, are known to be extremely computation intensive, and thus take tens of hours. The computing apparatus 102 of example implementations may use an alternative to the FEA approach, based on empirical knowledge to provide sufficient, approximate results within reasonable time, allowing users to minimize try and error cycle while preparing three-dimensional objects for manufacture.”.  It would be obvious to a person of ordinary skill in the art to combine the Hidalgo reference with the Sterenthal reference to teach the heuristic and FEA portions of the claim language, since the Sterenthal reference states that their procedure can be done using an FEA approach, see paragraph [0090] – [0091] of the Sterenthal reference.  Further, the Sterenthal reference uses the heuristic approach instead of the FEA approach because it's less time consuming.  Therefore, the combination of the Ashcroft et al., Sterenthal et al. and Hidalgo shows a prima facie case of obviousness, where the references are analyzing the manufacturing process of a three-dimensional object.  The applicant’s argument is not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashcroft et al. (U.S. PGPub 2015/0351493) (from IDS dated 9/11/20) in view of Sterenthal et al. (WO 2018045123 A1) (from IDS dated 9/11/20) in further view of online reference Implementation of Finite Element Analysis into the Athletic Shoe Design Process, written by Hidalgo.

Examiner’s note: Regarding the limitation of claim 1 that states “a. determining a set of physical parameters of the sports article, the set comprising a first group and a second group”, the examiner considers the traction elements and the location in the circles as being the first and second group, since there are parameters involving the traction elements and location in the circles that are in the process of manufacturing a shoe, see paragraph [0213] – [0215] of the Ashcroft et al. reference.
Regarding the limitation of claim 1 that states “b. determining a set of constraints for the first group of the physical parameters, wherein the at least one objective function is achievable via the set of constraints”, the examiner notes that the phrase set of constraints is not defined within the claims.  The examiner considers the pressure vectors as being the set of constraints, since the pressure vectors are used in the intent of designing the shoe.  The constraints can be a designing constraint, see paragraph [0060] of the specification and paragraph [0211] – [0212] of the Ashcroft et al. reference.
Regarding the limitation of claim 1 that states “wherein the step of determining the optimum of the at least one objective function comprises a step of using an iterative process that estimates the optimal physical parameters of the second group by a set of successive function evaluations of the at least one objective function”, the examiner notes the computational methods mentioned within paragraph [0212] of the Ashcroft et al. reference imply an iteration;
Regarding the limitation of claim 1 that states “wherein a first subset of the set of successive function evaluations is based on at least one heuristic that provides estimates for the function evaluations”, the examiner considers the stress and warping analysis to be the set of successive function evaluations, since they include one or more heuristic algorithms, see paragraph [0091] of the Sterenthal et al. reference.

With respect to claim 1, Ashcroft et al. discloses “A method of manufacturing at least a part of a sports article” as [Ashcroft et al. (paragraph [0005], Fig. 22A item 265)]
“a. determining a set of physical parameters of the sports article, the set comprising a first group and a second group” as [Ashcroft et al. (paragraph [0213] – [0215])] Examiner’s interpretation: The examiner considers the traction elements and the location in the circles as being the first and second group, since there are parameters involving the traction elements and location in the circles that are in the process of manufacturing a shoe;
“b. determining a set of constraints for the first group of the physical parameters, wherein the at least one objective function is achievable via the set of constraints” as [Ashcroft et al. (paragraph [0211] – [0212])] Examiner’s interpretation: The examiner notes that the phrase set of constraints is not defined within the claims.  The examiner considers the pressure vectors as being the set of constraints, since the pressure vectors are used in the intent of designing the shoe.  The constraints can be a designing constraint, see paragraph [0060] of the specification;
“c. determining an optimum for the at least one objective function, wherein the optimum is determined by optimizing the second group of physical parameters” as [Ashcroft et al. (paragraph [0214], paragraph [0312])];
“wherein the step of determining the optimum of the at least one objective function comprises a step of using an iterative process that estimates the optimal physical parameters of the second group by a set of successive function evaluations of the at least one objective function.” as [Ashcroft et al. (paragraph [0212)] Examiner’s interpretation: The computational methods mentioned within paragraph [0212] of the Ashcroft et al. reference imply an iteration;
“wherein a second subset of the set of successive function evaluations is based on exact function evaluations” as [Ashcroft et al. (paragraph [0092] – [0093])];
“wherein the second subset of successive function evaluations are performed after the first subset of successive function evaluations.” as [Ashcroft et al. (paragraph [0092] – [0093])];
“and d. manufacturing the part of the sports article according to the set of constraints and the second group of optimal physical parameters.” as [Ashcroft et al. (paragraph [0239])];
While Ashcroft et al. teaches using an iterative process that estimates the optimal physical parameters of the second group by a set of successive function evaluations of the at least one objective function, Ashcroft et al. does not explicitly disclose “wherein a first subset of the set of successive function evaluations is based on at least one heuristic that provides estimates for the function evaluations;
Sterenthal et al. discloses “wherein a first subset of the set of successive function evaluations is based on at least one heuristic that provides estimates for the function evaluations” as [Sterenthal et al. (paragraph [0091])] Examiner’s interpretation: The examiner considers the stress and warping analysis to be the set of successive function evaluations, since they include one or more heuristic algorithms; 
Ashcroft et al. and Sterenthal et al.  are analogous art because they are from the same
field endeavor of analyzing the manufacturing process of a three-dimensional object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Ashcroft et al. of using an iterative process that estimates the optimal physical parameters of the second group by a set of successive function evaluations of the at least one objective function by incorporating wherein a first subset of the set of successive function evaluations is based on at least one heuristic that provides estimates for the function evaluations as taught by Sterenthal et al. for the purpose of determining a type of support structure for a three-dimensional (3D) object formed by additive manufacturing.
The motivation for doing so would have been because Sterenthal et al. teaches that by determining a type of support structure for a three-dimensional (3D) object formed by additive manufacturing, the ability to improved additive manufacturing of a three-dimensional object including features such as creation of support structures and design-aware can be accomplished (Sterenthal et al. (paragraph [0002]).
While the combination of Ashcroft et al. and Sterenthal et al. teaches performing the
second subset of successive function evaluations after the first subset of successive function evaluations, Ashcroft et al. and Sterenthal et al. do not explicitly disclose “exact function evaluations is based on exact function evaluations that are obtained by a finite element analysis”
Hidalgo discloses “exact function evaluations is based on exact function evaluations that are obtained by a finite element analysis” as [Hidalgo (Abstract, Pg. 23, sec. 6.3 Testing within FEA, 1st – 6th paragraph, “Once the cushion is modeled the testing process, etc.”)];
Ashcroft et al., Sterenthal et al. and Hidalgo are analogous art because they are from the
same field endeavor of analyzing the manufacturing process of a three-dimensional object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Ashcroft et al. and Sterenthal et al. of performing the second subset of successive function evaluations after the first subset of successive function evaluations by incorporating exact function evaluations is based on exact function evaluations that are obtained by a finite element analysis as taught by Hidalgo for the purpose of designing an athletic shoe using an finite element analysis.
The motivation for doing so would have been because Hidalgo teaches that by designing an athletic shoe using a finite element analysis the ability to decrease the time and cost of the product production can be accomplished (Hidalgo (Abstract).

With respect to claim 4, the combination of Ashcroft et al., Sterenthal et al. and Hidalgo discloses the method of claim 1 above, and Sterenthal et al. further discloses “wherein the heuristic is based on a digital model of the part of the sports article, wherein the digital model is based on the set of physical parameters.” as [Sterenthal et al. (paragraph [0086] – [0089])];

With respect to claim 5, the combination of Ashcroft et al., Sterenthal et al. and Hidalgo discloses the method of claim 4 above, and Ashcroft et al. further discloses “providing a mesh structure comprising mesh cells” as [Ashcroft et al. (paragraph [0232], paragraph [0244])];
“and deforming the mesh structure, such that an outer boundary conforms to a shape of the part of the sports article.” as [Ashcroft et al. (paragraph [0245)];

With respect to claim 6, the combination of Ashcroft et al., Sterenthal et al. and Hidalgo
discloses the method of claim 5 above, and Ashcroft et al. further discloses “wherein the mesh structure comprises a first plurality of mesh cells.” as [Ashcroft et al. (paragraph [0232])];

With respect to claim 7, the combination of Ashcroft et al., Sterenthal et al. and Hidalgo 
discloses the method of claim 6 above, and Ashcroft et al. further discloses “wherein the first plurality of mesh cells comprises hexahedral cells.” as [Ashcroft et al. (paragraph [0232], Fig. 32D)];

With respect to claim 8, the combination of Ashcroft et al., Sterenthal et al. and Hidalgo 
discloses the method of claim 6 above, and Ashcroft et al. further discloses “wherein the mesh structure comprises a second plurality of mesh cells, wherein the first plurality of mesh cells are different from the second plurality of mesh cells.” as [Ashcroft et al. (paragraph [0230])];

With respect to claim 9, the combination of Ashcroft et al., Sterenthal et al. and Hidalgo 
discloses the method of claim 8 above, and Ashcroft et al. further discloses “wherein the second plurality of mesh cells comprises tetrahedral cells.” as [Ashcroft et al. (paragraph [0230])];
With respect to claim 10, the combination of Ashcroft et al., Sterenthal et al. and 
Hidalgo discloses the method of claim 8 above, and Ashcroft et al. further discloses “wherein the first plurality of mesh cells is surrounded at least in part by the second plurality of mesh cells.” as [Ashcroft et al. (paragraph [0244], paragraph [0247], paragraph [0257])];

With respect to claim 11, the combination of Ashcroft et al., Sterenthal et al. and 
Hidalgo discloses the method of claim 5 above, and Ashcroft et al. further discloses “wherein each mesh cell is populated with a lattice stencil that forms a portion of the part of the sports article to be manufactured.” as [Ashcroft et al. (paragraph [0244] – [0245])];

With respect to claim 14, the combination of Ashcroft et al., Sterenthal et al. and Hidalgo discloses the method of claim 1 above, and Hidalgo further discloses “wherein the finite element analysis is based on a production file, wherein the production file is based on a digital model of the part of the sports article, wherein the digital model is based on the set of physical parameters.” As [Hidalgo (Pg. 10, sec. 3.0 FEA USE IN OTHER INDUSTRIES, 4th paragraph, “An additional benefit to using FEA, etc.”, Pg. 23, sec. 6.3 Testing within FEA, 1st – 6th paragraph, “Once the cushion is modeled the testing process, etc.”)];

With respect to claim 15, the combination of Ashcroft et al., Sterenthal et al. and Hidalgo discloses the method of claim 1 above, and Ashcroft et al. further discloses “wherein the step of manufacturing the part of the sports article comprises using an additive manufacturing method.” as [Ashcroft et al. (paragraph [0174])];

With respect to claim 16, the combination of Ashcroft et al., Sterenthal et al. and Hidalgo discloses the method of claim 1 above, and Ashcroft et al. further discloses “wherein the sports article is a shoe and the part is a midsole of the shoe.” as [Ashcroft et al. (paragraph [0167])];

With respect to claim 17, the combination of Ashcroft et al., Sterenthal et al. and Hidalgo discloses the method of claim 1 above, and Ashcroft et al. further discloses “wherein the sports article is a shoe and the part is an upper of the shoe.” as [Ashcroft et al. (Abstract, paragraph [0011] – [0012])];

Examiner’s note: Regarding the limitation of claim 18 that states “herein the step of manufacturing the part of the sports article comprises: providing a blank”, the examiner notes that the term blank is not defined within the claims.  The examiner considers the flat shell for an upper to be a blank, since a flat shell is used in the process of manufacturing the shoe, see paragraph [0240] of the Ashcroft et al. reference.
Regarding the limitation of claim 18 that states “placing at least one patch on the blank.”, the examiner notes that the phrase “placing at least one patch on the blank” is not defined within the claims.  The examiner considers the heated press of the upper to be placing t least one patch on the blank, since the heating the upper is used in the process of manufacturing the shoe, ee paragraph [0240] of the Ashcroft et al. reference.

With respect to claim 18, the combination of Ashcroft et al., Sterenthal et al. and Hidalgo discloses the method of claim 17 above, and Ashcroft et al. further discloses “wherein the step of manufacturing the part of the sports article comprises: providing a blank” as [Ashcroft et al. (paragraph [0240])] Examiner’s interpretation: The examiner notes that the term blank is not defined within the claims.  The examiner considers the flat shell for an upper to be a blank, since a flat shell is used in the process of manufacturing the shoe;
“placing at least one patch on the blank.” as [Ashcroft et al. (paragraph [0240])] Examiner’s interpretation: The examiner notes that the phrase “placing at least one patch on the blank” is not defined within the claims.  The examiner considers the heated press of the upper to be placing t least one patch on the blank, since the heating the upper is used in the process of manufacturing the shoe;

With respect to claim 19, the combination of Ashcroft et al., Sterenthal et al. and Hidalgo discloses the method of claim 1 above, and Ashcroft et al. further discloses “A part of a sports article which is manufactured according to claim 1.” as [Ashcroft et al. (paragraph [0239)];

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147